


EXHIBIT 10.1.2

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

BY AND BETWEEN

 

TESSCO TECHNOLOGIES INCORPORATED AND ROBERT B. BARNHILL, JR.

 

TESSCO TECHNOLOGIES INCORPORATED (the “Company”) and ROBERT B. BARNHILL, JR.
(“Executive”) wish to amend the Employment Agreement dated August 31, 2006 (the
“Existing Agreement”) in order to comply with the final Regulations issued under
Internal Revenue Code section 409A. Capitalized terms defined in the Existing
Agreement and used in this Amendment No. 1 without further definition have the
meanings ascribed to them in the Existing Agreement.

 

Accordingly, the Existing Agreement is amended as follows, effective as of the
Effective Date:

 

1.                                       Section 1(k) of the Existing Agreement
(defining the term “Termination Date”) is amended by adding the following
sentence to the end of that Section:

 

For purposes of this Agreement, Executive’s “employment terminates” on the date
that Executive has a Separation from Service. For purposes of this Agreement, a
“Separation from Service” means an anticipated permanent reduction in the level
of bona fide services to twenty percent (20%) or less of the average level of
bona fide services performed over the immediately preceding thirty six (36)
month period (or the full period during which Executive performed services for
the Company, if that is less than thirty six (36) months).

 

2.                                       Section 5(h) of the Existing Agreement
(Expense Reimbursement) is amended by adding the following sentence to the end
of that Section:

 

Any reimbursement of fees and expenses under this subsection (h) shall be made
on or before the last day of the year following the year in which the expense is
incurred. The amount of fees and expenses eligible for reimbursement during a
year shall not affect the expenses eligible for reimbursement in any other year.
The right to reimbursement under this Section is not subject to liquidation or
exchange for another benefit.

 

3.                                       Section 7 of the Existing Agreement
(Termination) is amended by replacing the phrase “which amounts shall be paid on
the dates such amounts would otherwise have been paid but for the termination”
and the phrase “which shall be paid in regular installments on the dates such
amounts would otherwise have been paid but for the termination,” each time the
respective phrase appears, with the following: “which amounts shall be paid on
the dates such amounts would otherwise have been paid (in accordance with the
usual payroll practices of the Company in effect on the day before the
Separation from Service) but for the termination.”

 

--------------------------------------------------------------------------------


 

4.                                       Section 7 of the Existing Agreement
(Termination) is amended by replacing the phrase “within one (1) month after the
Termination Date” each time it appears with the following: “one (1) month after
the Termination Date.”

 

5.                                       Section 7(b)(5) of the Existing
Agreement (relating to amounts payable upon an involuntary termination or
termination for Good Reason) is replaced in its entirety with the following:

 


(5)           SUBJECT TO SECTION 7(B)(8), CONTINUE PROVIDING ALL BENEFITS (OR
EQUIVALENT BENEFITS) FOR A PERIOD OF THREE (3) YEARS FROM THE TERMINATION DATE
(EVEN IF SUCH PERIOD EXTENDS BEYOND THE DATE THE TERM WOULD OTHERWISE HAVE
ENDED);


 

6.                                       A new Section 7(b)(8) is added to read
in its entirety as follows:

 


(8)           ALL REIMBURSEMENTS AND IN-KIND BENEFITS THAT MAY BE PROVIDED UNDER
SECTION 7(B)(5) OR SECTION 7(B)(6) SHALL BE PROVIDED COMMENCING ON THE
TERMINATION DATE AND ENDING THREE (3) YEARS THEREAFTER. THE AMOUNT OF EXPENSES
ELIGIBLE FOR REIMBURSEMENT UNDER THIS AGREEMENT, OR IN-KIND BENEFITS PROVIDED
UNDER THIS AGREEMENT, DURING A YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR IN-KIND BENEFITS TO BE PROVIDED, IN ANY OTHER YEAR. THE
REIMBURSEMENT OF AN ELIGIBLE EXPENSE SHALL BE MADE ON OR BEFORE THE LAST DAY OF
THE YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE WAS INCURRED. THE RIGHT TO
REIMBURSEMENT OR IN-KIND BENEFITS IS NOT SUBJECT TO LIQUIDATION OR EXCHANGE FOR
ANOTHER BENEFIT. IN ADDITION, ANY LIFE INSURANCE PAYMENTS UNDER THIS AGREEMENT
FOR A PARTICULAR YEAR SHALL BE PAID BY THE DATE REQUIRED TO MEET THE EXEMPTION
FROM CODE SECTION 409A FOR “SHORT-TERM DEFERRALS” UNDER TREASURY REGULATION
§1.409A-1(B)(4).


 

7.                                       Section 7(d)(4) of the Existing
Agreement is replaced in its entirety with the following:

 


(4)           SUBJECT TO SECTION 7(D)(7), CONTINUE PROVIDING ALL BENEFITS (OR
EQUIVALENT BENEFITS) FOR A PERIOD OF THREE (3) YEARS FROM THE TERMINATION DATE
(EVEN IF SUCH PERIOD EXTENDS BEYOND THE DATE THE TERM WOULD OTHERWISE HAVE
ENDED);


 

8.                                       A new Section 7(d)(7) is added to read
in its entirety as follows:

 


(7)           ALL REIMBURSEMENTS AND IN-KIND BENEFITS THAT MAY BE PROVIDED UNDER
SECTION 7(D)(4) OR SECTION 7(D)(5) SHALL BE PROVIDED COMMENCING ON THE
TERMINATION DATE AND ENDING THREE YEARS THEREAFTER. THE AMOUNT OF EXPENSES
ELIGIBLE FOR REIMBURSEMENT UNDER THIS AGREEMENT, OR IN-KIND BENEFITS PROVIDED
UNDER THIS AGREEMENT, DURING A YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR IN-KIND BENEFITS TO BE PROVIDED, IN ANY OTHER YEAR. THE
REIMBURSEMENT OF AN ELIGIBLE EXPENSE SHALL BE MADE ON OR BEFORE THE LAST DAY OF
THE YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE WAS INCURRED. THE RIGHT TO
REIMBURSEMENT OR IN-KIND BENEFITS IS NOT SUBJECT TO LIQUIDATION OR EXCHANGE FOR
ANOTHER BENEFIT. IN ADDITION, ANY LIFE INSURANCE PAYMENTS UNDER THIS AGREEMENT
FOR A PARTICULAR YEAR SHALL BE PAID BY THE DATE REQUIRED TO MEET THE EXEMPTION
FROM CODE SECTION 409A FOR “SHORT-TERM DEFERRALS” UNDER TREASURY REGULATION
§1.409A-1(B)(4).


 


2

--------------------------------------------------------------------------------


 

9.                                       Section 7(g) of the Existing Agreement
is amended by adding the following to the end of that Section:

 


FOR PURPOSES OF THIS SECTION 7(G) ONLY, A “CHANGE IN CONTROL” MEANS A CHANGE IN
THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY, A CHANGE IN THE OWNERSHIP OF
A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY, OR ANY OTHER CHANGE OR EVENT
THAT CONSTITUTES A “CHANGE IN CONTROL EVENT” WITHIN THE MEANING OF SECTION 409A
OF THE CODE OR THE REGULATIONS THEREUNDER.


 

10.                                 Section 8 of the Existing Agreement is
amended by adding a new subsection (d) to read in its entirety as follows:

 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8, ANY
EXCISE TAX REIMBURSEMENT GROSS-UP PAYMENT SHALL BE MADE NOT LATER THAN THE END
OF THE YEAR NEXT FOLLOWING THE YEAR IN WHICH EXECUTIVE REMITS THE RELATED TAXES.
IN ADDITION, WITH RESPECT TO THE REIMBURSEMENT OF EXPENSES INCURRED DUE TO A TAX
AUDIT OR LITIGATION ADDRESSING THE EXISTENCE OR AMOUNT OF A TAX LIABILITY,
PAYMENT SHALL BE MADE BY THE END OF THE YEAR FOLLOWING THE YEAR IN WHICH THE
TAXES THAT ARE THE SUBJECT OF THE AUDIT OR LITIGATION ARE REMITTED TO THE TAXING
AUTHORITY OR, WHERE AS A RESULT OF SUCH AUDIT OR LITIGATION NO TAXES ARE
REMITTED, THE END OF THE YEAR FOLLOWING THE YEAR IN WHICH THE AUDIT IS COMPLETED
OR THERE IS A FINAL AND NONAPPEALABLE SETTLEMENT OR OTHER RESOLUTION OF THE
LITIGATION.


 

11.                                 Section 10(k) of the Existing Agreement is
amended by adding the following to the end thereof:

 

Notwithstanding the foregoing, any reimbursement of fees and expenses described
in this subsection shall be made on or before the last day of the year following
the year in which the fee or expense is incurred. The amount of fees and
expenses eligible for reimbursement during a year shall not affect the fees and
expenses eligible for reimbursement in any other year. The right to
reimbursement under this subsection is not subject to liquidation or exchange
for another benefit.

 

12.                                 Except as modified by this Amendment No. 1,
the provisions of the Existing Agreement are hereby ratified and affirmed.

 

[BALANCE OF THIS PAGE INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 under seal as
of the Effective Date.

 

WITNESS/ATTEST:

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ David Young

(SEAL)

 

 

 

David Young

 

 

 

 

Senior Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Robert B. Barnhill, Jr.

(SEAL)

 

 

Robert B. Barnhill, Jr.

 

4

--------------------------------------------------------------------------------
